Citation Nr: 0530736	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  97-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972, and had additional unverified service in the 
Reserve Service and the National Guard.  The record reflects 
service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for PTSD.

The veteran filed his original claim in August 1995.  A 
rating decision of August 1996 denied his claim.  He 
submitted a notice of disagreement (NOD) in August 1996 and 
timely perfected his appeal in June 1997.

This claim came before the Board in May 2000, where it was 
remanded to obtain a detailed stressor statement from the 
veteran and to request stressor verification from the U.S. 
Armed Services Center for Unit Record Research (USASCURR).  
If stressor/s were verified, the veteran was to be scheduled 
for a new VA PTSD examination. 

The RO issued a supplemental statement of the case (SSOC) in 
January 2001 that continued the denial of the veteran's claim 
due to the veteran's nonresponse.

In October 2001, this claim was returned to the Board.  The 
Board again remanded this claim to obtain Social Security 
Administration records, a detailed stressor statement from 
the veteran and to contact USASCURR.  If the veteran's 
stressors were verified, he was to be scheduled for a VA PTSD 
examination.

The RO issued a SSOC in June 2005 continuing the denial of 
the claim.  This claim has accordingly been returned to the 
Board for further adjudication.



FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  During service, the veteran did not engage in combat with 
the enemy.

3.  The evidence of record does not verify the occurrence of 
any of the veteran's claimed in-service stressors. 


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159(c)(2), 3.303, 3.303(b), 3.307(a)(1), 3.304, 
4.130 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2005) [reasonable doubt 
resolved in veteran's favor].  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002 & Supp. 2005) and 38 
C.F.R. § 3.159(b)(1) (2005).  In November 2004 the RO issued 
a letter to the veteran that detailed the elements necessary 
to substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b)(1) (2005).  
The November 2004 letter informed the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency.  This included medical records from the military, VA 
Medical Centers (VAMCs) (including private facilities where 
VA authorized treatment), or the Social Security 
Administration (SSA).  The letter also informed the veteran 
that VA would make reasonable efforts to obtain relevant 
records not held by any Federal agency, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159(b)(1) (2005).  The November 2004 letter requested the 
veteran complete the PTSD questionnaire detailing the 
description of events, service units, duty assignments and 
the names and other identifying information concerning 
individuals involved in the events; reports of any private 
physicians, if any, who had treated him for his condition 
since discharge (including clinical findings and diagnoses); 
any VA medical treatment; and any SSA determinations.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b)(1) (2005).  It is unclear from the 
record whether the veteran was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1) (2005).  Nevertheless, as 
a practical matter the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The June 2005 Supplemental Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
included such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper VA process.  See 
Pelegrini, 18 Vet. App. At 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

III.  Background

The veteran's active duty entrance and separation 
examinations did not reflect treatment for any psychiatric 
disorders.

The November 1988 enlistment examination for the Army 
National Guard indicated the veteran's psychiatric state was 
normal.  The veteran himself noted that he did not suffer 
from frequent trouble sleeping, depression or excess worry, 
loss of memory or amnesia, nervous trouble of any sort or 
periods of unconsciousness.

VA medical records dated in April 1995 to May 1997 reflected 
treatment, both inpatient and outpatient, for substance 
abuse.  In May 1995 the veteran requested evaluation for 
PTSD.  When he was hospitalized at a VAMC from May to June 
1995, treatment included participation in a therapy group for 
alcohol and PTSD.  A report of psychiatric screening 
conducted in October 1995 reflected a diagnosis of Axis I: 
PTSD; mixed substance abuse, alcohol, and cocaine in 
remission.  Subsequent VA medical records reflect ongoing 
treatment for symptoms of PTSD as well as substance abuse.

The veteran was hospitalized at a VAMC from January to 
February 1996 for treatment for PTSD.  At that time he 
reported that while serving in Vietnam he was involved in 
body counts and bagging bodies after skirmishes.  One of the 
most frightening experiences he reported involved guarding a 
large barge loaded with ammunition in Da Nang Harbor.  He 
alleged one of the men on guard duty shot up a flare which 
landed on the barge, and everyone scrambled for safety.  The 
veteran was terrified that the ammunition would explode.  He 
also reported being hospitalized for an eye injury during 
which he awakened with bandages on his eyes.  Reportedly, he 
had flash burns to his eyes, which temporarily blinded him.  
Symptoms of PTSD involved dreams related to his experiences 
in Vietnam, particularly the incident involving the barge, 
and the eye injury as well as the sight of a truck convoy 
falling over a cliff, which he reportedly witnessed.  He also 
avoided sleep to avoid such dreams.  It was felt that his 
symptoms of PTSD, especially severe anger, had significantly 
impaired his ability to obtain and retain employment.  
Physical examination was grossly within normal limits in 
February 1996.

A psychological assessment was conducted by VA in February 
1996 at approximately the time of the veteran's discharge 
from the VAMC.  The diagnosis was Axis I:  PTSD and cocaine 
dependence in remission; Axis IV: severity of psychosocial 
stressors (Vietnam combat experience - 5 - extreme enduring).

The February to March 1997 the veteran was readmitted to the 
PTSD unit of the VAMC because of flare-ups of PTSD symptoms, 
specifically, worsening war nightmares which continued as 
intrusive day mares.  Increased numbers of things in the 
environment triggered his Vietnam recollections.  The 
diagnoses at discharge included Axis I: PTSD, chronic; 
depressive disorder, not otherwise specified; cocaine abuse; 
and alcohol dependence in remission since July 1996; Axis IV: 
Vietnam combat experiences.

The veteran was hospitalized for approximately 10 days in May 
1997 for depression and suicidal ideation.  At the time of 
discharge he was not considered a danger to himself or 
others.  The diagnoses were Axis I: malingering, 
polysubstance abuse and dysthymic disorder; Axis II: 
personality disorder not otherwise specified; Axis IV: severe 
frequent homelessness and unemployment.  Physical examination 
conducted at the time was generally unremarkable.

On VA examination conducted in March 1999 the veteran's 
complaints were of fear and flashbacks related to the Vietnam 
War.  He reported that he was physically in good health and 
denied suicidal thoughts since May 1997.  His diagnoses 
included: Axis I: severe PTSD, dysthymic disorder, cocaine 
dependence, marijuana dependence in partial remission, 
alcohol dependence; Axis IV: severe due to homelessness, 
unemployment, depression and chronic flashbacks from Vietnam.

In May 2000 the Board remanded this claim to obtain a 
stressor statement from the veteran and to submit a request 
to USASCURR to verify the veteran's stressors.  If the 
veteran's stressor/s were verified, then the veteran was to 
be scheduled for a new VA PTSD examination.

The veteran did not respond to the RO's request for a 
stressor statement and in January 2001 a SSOC was issued that 
continued the denial of the veteran's claim.  The claim was 
returned to the Board in October 2001 where it was again 
remanded to obtain SSA records, a stressor statement and 
USASCURR verification.

The veteran submitted a stressor statement in January 2005.  
The first stressor stated that the veteran was sent to Da 
Nang and assigned to the 5th Transportation Command USARPAC-V 
on March 23, 1971.  While in transit the veteran alleged that 
his convoy was hit by incoming mortar rounds near Marble 
Mountain.  After the fighting ceased, he was thought to be 
dead due to injuries.  He stated he was sent to a M.A.S.H. 
unit in China Beach for two weeks for treatment of his eye 
injuries.  The second stressor stated that while attached to 
the 5th Transportation Battalion Headquarters Company in 
September 1971, the veteran was sent to guard a barge 
carrying ammunition.  He stated that he was unaware of what 
he was guarding, and when he discovered the danger he was in, 
he felt untrusting and paranoid.  The third stressor was when 
the veteran was attached to the 528th Maintenance Company 
USARPAC from October 1971 to February 1972.  The veteran 
stated that he was a door gunner on a truck convoy that 
traveled through Da Nang, Fhu Bay and Hy Van Pass hauling 
ammunition.  He stated that they were mortared by the enemy.  
This made him numb to his surroundings and affected him 
socially and psychologically.

Also in January 2005, the RO requested verification from 
USASCURR of the veteran's stressors.

The RO also received copies of the veteran's SSA records.  
The medical treatment records consisted of duplicates of 
evidence already of record.  In June 1999 the SSA issued a 
decision that stated the veteran's entitlement to a period of 
disability and disability insurance benefits ended effective 
July 31, 1998.

In April 2005, the RO received a response from USASCURR.  The 
response stated that a search of available combat unit 
records failed to show that any convoy of the 5th 
Transportation Command was involved in an ambush or received 
any incoming mortar, rocket or small arms fire.  It was also 
stated that Operational Reports and Unit Histories of 
Transportation Units seldom mentioned attacks, ambushes or 
combat activity.

IV.  Analysis

Service Connection -In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005); see also Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

Service Connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2005).  With 
regard to the second PTSD criterion, evidence of in- service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.304(d) (2005).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2005).
Section 1154(b) of 38 U.S.C.A. requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
credible evidence, which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  More over, as previously stated, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
at 395-396 (1996); see also Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).

Reasons and Bases

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and a claimed in-service 
stressor.  See also Moreau, supra.

With regard to element (1), the evidence of record 
establishes that the veteran has a current diagnosis of PTSD.  
Accordingly, the first element of 38 C.F.R. § 3.304(f) has 
been met.

Element (2) requires credible supporting evidence that the 
claimed in- service stressor actually occurred.  The 
requirements for verification of a stressor event are largely 
determined by whether the veteran engaged in combat with the 
enemy during his period of active military service.  The 
veteran has described in considerable detail having been in 
combat in Vietnam, the credibility of which will be addressed 
below; however, the Board is unable to identify satisfactory 
objective evidence which proves this assertion.

First, the Board notes that the veteran did not receive any 
awards or decorations indicative of combat participation.  
His Department of Defense Form-214 shows that he received 
several medals, to include the Vietnam Service Medal, the 
Vietnam Campaign Medal and the National Defense Service 
Medal, but the Board finds that none of these awards is 
conclusive on the issue of combat status.

The Vietnam Service Medal was awarded to all members of the 
U. S. Armed Forces serving at any time between July 4, 1965 
and March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspace there over in direct support of operations in 
Vietnam.  See Army Regulation 672-5-1.

The Republic of Vietnam Campaign Medal was also awarded to 
all service personnel who served in that theater of 
operations for at least 6 months between March 1, 1961 and 
March 28, 1973, and so it, too, is not determinative by 
itself of combat participation.  It bears mentioning that 
this medal was awarded to those individuals that served less 
than 6 months, but only if they were wounded by hostile 
forces, captured by hostile forces but later escaped or were 
rescued or released, or were killed in action or otherwise in 
the line of duty.  None of these circumstances apply to the 
facts of this case. 

The National Defense Service Medal was awarded for honorable 
active service for any period between June 27, 1950 and July 
27, 1954, between January 1, 1961 and August 14, 1974, and 
between August 2, 1990 and November 30, 1995.  For the 
purpose of the award, the following persons were not 
considered to be performing active service:  (1) Guard and 
Reserve forces personnel on short tours of duty to fulfill 
training obligations under an inactive duty training program.  
(2) Any person on active duty for the sole purpose of 
undergoing a physical examination.  (3) Any person on 
temporary active duty to serve on boards, courts, commissions 
and like organizations or on active duty for purposes other 
than extended active duty.  The National Defense Service 
Medal may be awarded to members of the Reserve Components who 
are ordered to Federal active duty, regardless of duration, 
except for the categories listed above.  The award of the 
National Defense Service Medal does not imply combat 
participation.  

The Board notes as well that the veteran has not asserted or 
implied that he was awarded any decorations for combat.

Second, the veteran's service medical records show that he 
did not incur any injuries reflective of participation in 
combat, and his military personnel records provide no indicia 
of combat participation.  His duties and assignments do not 
suggest he had any combat role in Vietnam.

Furthermore, to the extent it can be implied from the 
veteran's contentions that all of Vietnam was a combat zone; 
this fact alone is insufficient to establish combat status.  
Setting aside whether this is a factually true statement 
about Vietnam during the period of U. S. combat operations in 
that country, 38 U.S.C.A. § 1154 requires that a veteran 
actually participated in combat with the enemy, meaning 
participation in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99.

In short, the Board places much greater weight of probative 
value on the official service department records than it does 
on the veteran's uncorroborated statements made in connection 
with his claim for VA disability benefits some 30 years 
later.  See 38 C.F.R. § 3.203 (2004); see also Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) [although the Board must 
take into consideration the veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements] and Curry v. Brown, 7 Vet. App. 59 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran years after the events in 
question].

After reviewing the record, the evidence in favor of the 
veteran's alleged participation in combat consists 
exclusively of his unverified statements.  The objective 
evidence discussed above does not indicate any combat-related 
activity on the part of the veteran.  The Board therefore 
concludes that combat status has not been demonstrated in 
this case, and that the provisions of law pertaining thereto 
do not apply in this case.  Because it has not been shown 
that the veteran engaged in combat, the law requires that 
stressors be corroborated by evidence other than the 
veteran's lay testimony or the diagnosis of PTSD.

The veteran has provided statements alleging exposure to 
numerous purported stressors in Vietnam, including an 
incident where he was part of a convoy near Marble Mountain 
that was hit by incoming mortar rounds, being assigned to 
guard a barge that was loaded with ammunition and being 
assigned as a door gunner on a truck convoy delivering 
ammunition throughout Quong Try, Da Nang, Fhu Bay and Hy Van 
Pass that was hit by incoming mortar rounds.  The RO has 
attempted to verify these purported stressors without 
success.

It is the responsibility of the Board to determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  
Based on the evidence of record, which includes the RO's 
stressor verification efforts taken with the cooperation of 
USASCURR, and for reasons explained in detail below, the 
Board is unable to verify the alleged incidents experienced 
by the veteran in service.

In April 2005, the RO received a response from USASCURR.  The 
response stated that a search of available combat unit 
records failed to show that any convoy of the 5th 
Transportation Command was involved in an ambush or received 
any incoming mortar, rocket or small arms fire.  As such, the 
veteran's alleged stressors were not verified.

Accordingly, because a preponderance of the evidence is 
against the veteran's claim that he experienced the stressors 
he claims to have experienced while in Vietnam, the second 
element of 38 C.F.R. § 3.304(f) has not been met.

For the sake of completeness, element (3) requires medical 
evidence of a causal nexus between PTSD and a claimed in-
service stressor.  As noted above, there is no credible nexus 
statement relating the veteran's current symptoms to a 
diagnosis of PTSD.

Accordingly, because a preponderance of the evidence is 
against the veteran's claim that a nexus statement exists 
regarding his alleged PTSD and experience in service, the 
third element of 38 C.F.R. § 3.304(f) has not been met.

In summary, the Board concludes that service connection for 
PTSD is not warranted.  The veteran is not entitled to the 
application of the benefit of the doubt because there is no 
reasonable doubt that could be resolved in his favor.  See 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 
(2005).  The benefit sought on appeal is accordingly denied.


ORDER


Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


